                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  April 09, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                            HOUSTON DIVISION



UNITED STATES OF AMERICA,             §
                                      §
v.                                    § CRIMINAL NO. 4:19-CR-00172-S
                                      §
FRED SAMSON,                          §
aka ALFRED BERNAT,                    §
                                      §
          Defendant.                  §



                        MEMORANDUM OPINION AND ORDER


     Pending before the court are the United States’ Motion for an

Order to Show Cause, Docket Entry No. 96, and the defendant’s Ex

Parte   Motion        for   Public   Defender’s   Office     to    Continue

Representation on Appeal, Docket Entry No. 118.            For the reasons

stated below the United States’ motion will be granted and the

defendant will be ordered to make a one-time payment of $ 38,135.16

to reimburse the Criminal Justice Act (“CJA”) Trust Fund for the

cost of his court appointed counsel.        The defendant’s motion for

the Public Defender’s Office to continue representation on appeal

will also be granted.



                 I.    Factual and Procedural Background

     Fred Samson was indicted by a grand jury on March 6, 2019, on

two counts of theft of government property greater than $1,000.00
in violation of 18 U.S.C. § 641.1           A superseding indictment was

filed on     August   29,   2019.2   Samson    was   tried   before   a   jury

beginning on November 4, 2019.3            On November 5, 2019, the jury

unanimously found Samson guilty on both counts.4             On November 22,

2019, Samson filed a motion for judgment of acquittal as to both

counts,5 which the court denied.6

     On January 9, 2020, the Government filed an objection to ¶ 43

of the Presentence Report (“PSR”) asserting that the “Defendant’s

assets are incomplete, as he failed to disclose, and the asset

search conducted by Probation failed to reveal, additional real

property owned by the Defendant.”7          The United States asserted:

          According to the . . . PSR, defendant’s real
     property is limited to his residence, which he values at
     $300,000. PSR ¶ 43. Harris County Appraisal District
     records confirm defendant owns his residence located at
     1143 Yale Street, Houston, Texas, but values the property
     at $453,000 rather than $300,000. See Exhibit 1. The
     land alone is appraised at more than $400,000. See id.

          An asset search conducted by Probation did not
     reveal any additional real property owned by defendant.
     PSR ¶ 43. However, a review of Harris County Appraisal

     1
         Criminal Indictment, Docket Entry No. 1, p. 1.
     2
         Superseding Criminal Indictment, Docket Entry No. 21.
     3
         Minute Entry [First Day of Jury Trial], Docket Entry No. 53.
     4
         Jury Verdict, Docket Entry No. 56, p. 1.
     5
         Defendant’s Motion for Acquittal, Docket Entry No. 64.
     6
         Memorandum Opinion and Order, Docket Entry No. 77.
     7
      United States Objections to the Presentence Investigation
Report, Docket Entry No. 75, p. 1.

                                     -2-
     District records under defendant’s former name, Alfred
     Bernat, reveals two more real properties he did not
     disclose to Probation in his Personal Financial
     Statement. One property, located at 5703 Brock Street,
     Houston, Texas, is valued at $76,834. See Exhibit 2.
     The other property, described as Lots 382, 383, 724, and
     725, Cottage Grove Section 3, located on Larkin Street in
     Houston, Texas, is valued at $325,000. See Exhibit 3.8

          The total value of defendant’s real property,
     including two properties where he does not reside, is
     $854,834. The United States objects to paragraph 43 of
     the initial PSR as being inaccurate and incomplete and
     respectfully requests that the PSR be amended to reflect
     the above information.9

     On January 24, 2020, the Probation Officer filed an Addendum

to the PSR containing the following response to the United States’

objection to ¶ 43:

     After further review, the probation officer concurs with
     counsel for the Government and revises the PSR via this
     Addendum, and incorporates the following financial-
     related information into Paragraph 43 of the PSR:

     According to the Harris County Appraisal District, the
     defendant’s residence located at 1143 Yale Street, in
     Houston,   Texas,  reflects an   appraised   value of
     approximately $453,000.

                              . . .




     8
      See id. at 2 n. 1 (“While Exhibit 3, obtained from the Harris
County Appraisal District website on October 22, 2019, lists
‘Alfred Bernat’ as the owner of the property on Larkin Street, a
current search of the website reveals the owner simply as ‘current
owner.’ A call to the Harris County Appraisal District confirmed
that the property has not been recently transferred or sold and
that defendant remains the owner of the property.”).
     9
      Id. at 1-2.    See also Printouts from the Harris County
Appraisal District’s website for the referenced properties,
Exhibits 1-3, Docket Entry No. 76.

                               -3-
          Additionally, the Harris County Appraisal District
     reflects there are two additional properties under the
     defendant’s alias, Alfred Bernat, both of which are
     located at 0 Larkin, Houston, Texas, 77007, and 5703
     Brock Street, Houston, Texas, 77023. Both properties are
     vacant lots and valued at approximately $325,000 and
     $76,834, respectively.10

     On February 25, 2020, the United States filed United States’

Motion to Unseal Financial Affidavit (Docket Entry No. 89), urging

the court “to unseal the financial affidavit submitted by defendant

on July 26, 2018, under magistrate case number 18-MJ-1191.”11    The

United States argued:

           On July 26, 2018, defendant appeared before the
     United States Magistrate Christina A. Bryan and requested
     court-appointed counsel. In support of this request, the
     defendant submitted a financial affidavit. This affidavit
     is filed under seal under magistrate case number 18-MJ-
     1191.   The magistrate granted defendant’s request and
     appointed the Federal Public Defender’s Office to
     represent defendant at no cost to defendant. . .

          Defendant owns three parcels of real property
     appraised at approximately $854,834. Addendum to PSR.
     Defendant did not disclose two of these properties,
     vacant lots, appraised at approximately $401,834, to the
     Probation    officer    conducting    the    presentence
     investigation. Id.

          The United States has not seen what, if any, assets
     defendant listed on his financial affidavit. However,
     given the fact that he failed to disclose these assets to
     Probation and the fact that the magistrate appointed a
     free attorney for defendant, the United States suspects
     he did not disclose all of his real property assets to
     the magistrate when he requested counsel.            This


     10
          Addendum to the Presentence Report, Docket Entry No. 80,
p. 1.
     11
      United States’ Motion to Unseal Financial Affidavit, Docket
Entry No. 89, p. 2.

                                 -4-
     information is relevant at sentencing because, “lying to
     a judicial officer to obtain appointed counsel qualifies
     as obstruction of justice under the Guidelines.” United
     States v. Iverson, 874 F.3d 855, 860 (5th Cir. 2017).12

     On March 3, 2020, the court entered an Order (Docket Entry

No. 90), granting the United States’ motion to unseal defendant’s

financial affidavit in magistrate case number 18-MJ-1191.      On his

financial affidavit signed on July 26, 2018, defendant stated that

he has not worked since August 20, 1985, he receives $1,600 in

Social Security disability payments, he has an unidentified amount

of cash on hand, he owns real property located at 1143 Yale valued

at $400,000, and he has one dependent, his brain damaged son.13

     On March 4, 2020, the defendant responded to the United

States’ objections to the PSR arguing in pertinent part that

defendant’s “failure to disclose two properties in the presentence

interview is ‘incomplete’ information that should not qualify for

the obstruction enhancement.”14     Defendant added:

     Mr. Samson is 70 years of age and has not worked since
     1986. As the PSR Addendum indicates, the properties at
     issue are vacant lots. As exhibits to the Governments
     PSR Objections demonstrate, the value of the properties
     is based solely on land value. Mr. Samson simply did not
     recall the properties during the interview, he was not
     intentionally or willfully seeking to deceive or withhold




     12
          Id. at 1-2.
     13
          Financial Affidavit, Docket Entry No. 2, Case 4:18-mj-01191.
     14
      Defendant’s Response to United States’ Objections to the
Presentence Investigation Report, Docket Entry No. 91, p. 1.

                                   -5-
     material information.    Mr. Samson believes that     he
     purchased the properties in the late 1970s. . .15

     On March 10, 2020, the United States filed the pending Motion

for an Order to Show Cause urging the court to

     hold an evidentiary hearing to determine (1) whether
     defendant remains eligible for court-appointed counsel
     during the pendency of any appeal, and (2) whether the
     defendant possesses the present financial ability to
     reimburse the government for the costs of his legal
     defense.16

     On March 12, 2020, the court sentenced the defendant to

fifteen (15) months as to each count, to run concurrently, for a

total of fifteen months, three (3) years of supervised release,

restitution in the amount of $16,900.00 to the Social Security

Administration, and a special assessment of $200.00.17   The court

found that “[t]he defendant does not have ability to pay a fine in

addition to restitution. So no fine will be imposed.”18 During the

sentencing hearing the court found that

     . . . the defendant made a false statement to the
     magistrate judge under penalty of perjury, and that the
     statement was material to whether counsel would be
     appointed to represent the defendant at government
     expense, and whether he should be required to make any
     payment, partial or otherwise.


     15
          Id. at 3.
     16
      United States’ Motion for an Order to Show Cause, Docket
Entry No. 96, p. 1.
     17
      See Minute Entry for March 12, 2020.       The Judgment was
entered on March 13, 2020. See Judgment in a Criminal Case, Docket
Entry No. 102.
     18
          Hearing Transcript, p. 15:23-25.

                                  -6-
          The credible evidence establishes that, by a
     preponderance of the evidence, the defendant made this
     false statement willfully in order to avoid having to pay
     for his attorney.

          The defendant’s whole modus operandi in this case
     and fil[ing of] the affidavit in particular, reflects a
     false attempt to seek benefits from the United States to
     which he is not entitled.

          The defendant basically has no compunction about
     lying when it benefits him financially.

          So the government’s objection is sustained.            The
     offense level will be increased by two levels.19

The defendant testified that he could not afford an attorney

because he did not have any cash to pay an attorney.20

     After     sentencing   the   defendant,   the   court   conducted   an

evidentiary hearing on the pending motion to show cause.21             When

asked what relief the United States was seeking, counsel stated

that “[t]hat [the defendant] reimburse the Criminal Justice Act

Trust Fund.”22    The defendant did not dispute that he owns the real

properties identified in the Addendum to the PSR.             Instead, he

testified:

     I’d like to sell the property, but no takers. And they
     offered me much below price of the pricing of the things.
     And they brought it -- they, you know, the townhouse is
     worth 600, $700,000, then they make I’ve been having this
     property from 1977 and cost exists, everything, manage


     19
          Id. at 7:13-8:7
     20
          Id. at 8:10-13.
     21
          Id. at 17:12-23:13.
     22
          Id. at 18:5-7.

                                    -7-
      it, pay the people, and, you know, that could be not fair
      to me. That is not just you put the property and you
      sell it right away. When you -- they come to you, they
      try steal it from you.23

Defense counsel argued that in United States v. Jimenez, 600 F.2d

1172 (5th Cir.), cert. denied, 100 S. Ct. 216 (1979), the Fifth

Circuit held that ordering the defendant to reimburse the CJA Trust

fund as a condition of probation was an unreasonable condition of

the sentence.24     At the conclusion of the hearing the court stated

that an order of reimbursement would require the defendant to pay

the CJA rate,25 the court ordered defense counsel to submit time

sheets under seal by the close of business on March 20, 2020,26 and

to file a motion for continuation of appointment of counsel by

March 27, 2020.27

      On March 27, 2020, the Federal Public Defender’s Office filed

Ex   Parte     Motion   for   Public   Defendants’   Office   to   Continue

Representation on Appeal (Docket Entry No. 118).




      23
           Id. at 20:5-14.
      24
           Id. at 21:24-22:3.
      25
           Id. at 21:14-15.
      26
           Id. at 20:16-17.
      27
           Id. at 22:23-23:14.

                                       -8-
                         II.   Standard of Review

     The Sixth Amendment of the United States Constitution declares

that every criminal defendant shall “have the Assistance of Counsel

for his defence.” United States Constitution. Amend. VI. Congress

enacted the CJA to facilitate this constitutional guarantee.               18

U.S.C. § 3006A.        Pursuant to the CJA, the United States must

appoint and bear the expense of counsel “for any person financially

unable to obtain adequate representation.”          18 U.S.C. § 3006A(a).

See also Fed. R. Crim. P. 44(a) (“A defendant who is unable to

obtain counsel is entitled to have counsel appointed to represent

the defendant     at   every stage    of   the    proceeding   from    initial

appearance   through    appeal,   unless    the    defendant    waives    this

right.”).

     Title   18   U.S.C.   §   3006A(b),    dealing    with    the    adequate

representation of criminal defendants states that:

     Unless the [defendant] waives representation by counsel,
     the United States magistrate or the court, if satisfied
     after appropriate inquiry that the [defendant] is
     financially unable to obtain counsel, shall appoint
     counsel to represent him.

Section 3006A(c) states additionally that:

     If at any time after the appointment of counsel the
     United States magistrate judge or the court finds that
     the person [for whom counsel was appointed] is
     financially able to obtain counsel or to make partial
     payment for the representation, it may terminate the
     appointment of counsel or authorize payment as provided
     in subsection (f), as the interests of justice may
     dictate.

Section 3006A(f) states in turn:

                                     -9-
      Whenever the United States magistrate judge or the court
      finds that funds are available for payment from or on
      behalf of a person furnished representation, it may
      authorize or direct that such funds be paid . . . to the
      court for deposit in the Treasury as a reimbursement to
      the appropriation, current at the time of payment, to
      carry out the provisions of this section.

The Fifth Circuit has stated that these three subsections of 18

U.S.C. § 3006A

      all of which deal with the conditions under which an
      apparently indigent defendant must provide all or part of
      his own counsel’s fees, are to be read in pari materia
      insofar as they describe the manner of inquiry required
      of the Magistrate or court and the standards to be
      applied in determining the defendant’s financial ability
      to provide for his own representation. Thus we think it
      clear that the reference to “funds available for payment”
      in subsection (f) refers solely to circumstances in which
      funds would have been available for payment for
      representation. Moreover, a finding that such funds are
      available “from or on behalf of a person furnished
      representation” under subsection (f) must be predicated
      upon an “appropriate inquiry,” as in subsection (b).

United States v. Bursey, 515 F.2d 1228 1236 (5th Cir. 1975).

      Financial inability to obtain adequate representation has been

held to be “a less stringent requirement than is indigency.”

United States v. Foster, 867 F.2d 838, 839 (5th Cir.), cert.

denied, 109 S. Ct. 3221 (1989).        The CJA requires the court “to

make an appropriate inquiry into the defendant’s financial status

to   determine   whether   the   defendant   is   entitled   to   appointed

counsel.”   Id. at 841.    While no particular method of determining

whether the defendant is financially able to obtain adequate

representation is required by the CJA, the burden of proof is on

the defendant to establish that his financial situation prevents

                                   -10-
him from securing adequate counsel.       Id.   Each factual situation

must “be weighed by the trial judge.”      Bursey, 515 F.2d at 1239.

See also United States v. Barcelon, 833 F.2d 894, 897 (10th Cir.

1987)   (“‘Appropriate    inquiry’     necessarily   varies    with   the

circumstances presented, and no one method or combination of

methods is required.”).     See also 7A Guide to Judiciary Policy

§ 210.40.30(d) (counseling courts to consider “all . . . available

data bearing on the person’s financial condition”).

     To issue a reimbursement order a court must find “that there

are specific funds, assets, or asset streams (or the fixed right to

those funds, assets or asset streams) that are (1) identified by

the court and (2) available to the defendant for the repayment of

the court-appointed attorneys’ fees.”      United States v. Moore, 666

F.3d 313, 322 (4th Cir. 2012).       A fund or asset is “available to”

the defendant if it is “readily identifiable” and not based on

speculation.   Id.   Availability is a “fact-specific analysis” and

“may be based on identified funds and assets, even if those assets

will not become liquid until a future date.”     Id. at 324.    See also

United States v. Mena-Barraza, No. EP-13-CR-1726(18)-KC, 2015 WL

1980702, *7 (W.D. Tex. April 30, 2015) (citing Moore, 666 F.3d at

322, for the conclusion that “the statute clearly requires a

finding of a defendant’s ability to make payments as a condition

precedent to an order of reimbursement”).




                                 -11-
      Availability is not limited only to currently liquid assets at

the time reimbursement is ordered.             Instead, a repayment order may

be based on identified funds and assets, even if those assets will

not become liquid until a future date.                Moore, 666 F.2d at 324.

The crucial factor in complying with the statutory mandates in

§ 3006A(c) (“the court finds that the person is financially able”)

and § 3006A(f) (“the court finds the funds are available for

payment”)     is   that   the    court    make    a   finding    on   the    record

identifying the specific assets “available” for reimbursement of

attorneys’ fees and how those assets qualify the defendant as

financially eligible to pay. See Mena-Barraza, 2015 WL 1980702, at

*11   (“The   liquidity    of    a   defendant’s       assets    is   relevant   in

determining whether funds are ‘available’ under § 3006A(f).”).



                                 III.    Analysis

      Defendant’s failure to timely and accurately disclose his

financial     assets    raises    two    related      issues    for   the   court’s

consideration.         First, as a threshold matter, the court must

determine whether defendant’s current financial situation renders

him eligible for appointed counsel, and, if not, whether pragmatic

considerations nevertheless weigh against terminating defendant’s

current counsel on appeal.               Second, the court must determine

whether defendant presently has assets available to repay the

government for all or some of the costs of his legal defense.



                                        -12-
A.    Defendant’s Eligibility for Appointed Counsel

      Because     defendant     bears    the   burden      of   establishing       his

financial inability to obtain counsel, see Foster, 867 F.2d at 841,

he has the “responsibility of providing the court with sufficient

and   accurate     information    upon       which   the     court   can    make    an

eligibility       determination.”       7A     Guide    to      Judiciary    Policy

§ 210.40.20(f).       Defendant’s failure to meet this obligation and

his repeated failures to provide accurate information about either

the value of his home or the fact that he owns vacant lots raise

serious concerns regarding his overall credibility.                  Other courts

have denied CJA counsel to defendants that have provided similarly

inaccurate, incomplete, or evasive explanations regarding their

financial circumstances.          See Barcelon, 833 F.2d at 897 n. 5

(collecting cases).

      The only argument defendant raises as to why the court should

still find him eligible for free legal services under the CJA is

that he has no cash on hand to pay an attorney and the real

property assets he owns are not liquid.              But as the court observed

during the show cause hearing:

      He’s had the property, he could have sold the property
      anytime. If he had listed in his -- if he had listed it
      honestly in the form -- just a minute -- in the form he
      filed with the magistrate judge, the magistrate judge
      might have cautioned him that he needed to sell one or
      both of the properties. His failure to do so has put him
      in the current situation.28


      28
           Id. at 19:22-20:3.

                                        -13-
Defendant’s response that he’d like to sell the property but has

had no takers, is belied by his statements that he cannot sell the

property right away because he might not receive what he perceives

to be a fair price.

     Based on the evidence included in the Addendum to the PSR

regarding     defendant’s     ownership     of     real      property    valued

collectively at over $800,000.00, and defendant’s testimony at the

show cause hearing, the court finds that the defendant is the sole

owner of the real property at issue, that he therefore has the

right to sell or encumber the property at his discretion, and that

the defendant has a present ability to pay for his representation.

See Jimenez, 600 F.2d at 1174 (recognizing that the statute is

written in present tense).

     Nevertheless, the fact that the defendant is presently able to

afford counsel does not necessarily mean that the court should

terminate defendant’s counsel prospectively on appeal.                  Section

3006A(c) of    the   CJA    specifically    provides that       a   court     “may

terminate the appointment of counsel or authorize payment as

provided in    subsection     (f),   as   the    interests    of    justice    may

dictate.” 18 U.S.C. § 3006A(c) (emphasis added). “Deciding whether

to remove counsel after appointment, as distinguished from deciding

whether to initially appoint counsel, raises unique problems and

concerns for a court.          The CJA therefore affords significant

discretion to courts in deciding whether the interests of justice

will be met by removing court-appointed counsel.              The Court finds

that the interests of justice weigh against terminating defendant’s


                                     -14-
court-appointed counsel.   Defendant’s current counsel is familiar

with the trial record, and the facts of this case.   It would serve

neither defendant nor the interests of judicial efficiency for the

court to terminate defendant’s counsel at this late stage in the

proceedings. Moreover, the assets that defendant has disclosed are

illiquid in nature.   As a result, it would likely take time for

defendant to generate sufficient cash to satisfy a private retainer

agreement, and defendant would, at least in the interim, be without

counsel on appeal.    Out of an abundance of caution, the court

declines to terminate defendant’s court-appointed counsel despite

his substantial assets.    See Barcelon, 833 F.2d at 897–98 (noting

that “where the bare listing of the applicant’s financial position

discloses marginal liquidity,” a court should consider appointing

counsel and requiring defendant to repay in whole or in part the

costs of her legal defense) (citing Wade v. Lockhart, 763 F.2d 999,

1001 (8th Cir. 1985) (holding that a defendant’s one-third interest

in 182 acres of land did not automatically defeat his claim for

appointed counsel on appeal where the defendant represented to the

trial court that he could not obtain any benefit from the property

for several months); and United States v. Coniam, 574 F. Supp. 615,

617 (D. Conn. 1983) (denying government’s motion to terminate CJA

counsel without prejudice where the evidence demonstrated that the

defendant did not presently have the necessary cash to pay a

retainer and he would subsequently reimburse the government)).

Accordingly, defendant’s Ex Parte Motion for Public Defender’s

Office to Continue Representation on Appeal will be granted.


                                -15-
B.   Appropriateness of Reimbursement Order

     Having      determined       that    CJA     counsel     should   continue     to

represent defendant on appeal, the court must now decide whether

defendant has funds available to bear some or all of the costs of

his legal defense. In particular, the court must determine whether

“there are specific funds, assets, or asset streams (or the fixed

right    to    those     funds,       assets     or   asset   streams)    that     are

(1) identified by the court and (2) available to the defendant for

the repayment of the court-appointed attorneys’ fees.”                    Moore, 666

F.3d at 322.          Defendant possesses three assets of substantial

value, i.e., his ownership interests in the Yale Street Property,

the Larkin Street Property, and the Brock Street Property.                     Within

the context of this case, the question is whether any of these

properties       is    presently      “available”      within    the     meaning    of

§ 3006A(f).

     The      liquidity    of     a    defendant’s      assets    is   relevant     in

determining whether funds are “available” under § 3006A(f). Moore,

666 F.3d at 324.        “[A]vailability is not limited only to currently

liquid assets at the time reimbursement is ordered.”                     Id.   To the

contrary, “a repayment order may be based on identified funds and

assets, even if those assets will not become liquid until a future

date.”     Id.    Assets may not be available “[i]f by their nature

[those] assets cannot be timely reduced to cash and cash is

required. . . .”       Barry v. Brower, 864 F.2d 294, 300 (3d Cir. 1988)


                                          -16-
(finding the defendant was unable to leverage his home equity to

obtain legal counsel)).          “In some cases, liquidation of assets may

be required.”      Id. at 299.       In Barry the Third Circuit found the

defendant’s home valued at $80,000 did not disqualify him from

public   counsel       because   evidence     showed    that    the    six    private

attorneys recommended by the public defendant’s office declined to

take a security interest in his house in lieu of legal fees.                        Id.

at 300. Moreover, the defendant could not sell his home because it

was held jointly with his wife who refused to sell or encumber the

home. Id. at 297 and 300.           Finally, the defendant’s debts exceeded

his assets, as he owed an $85,000 fine to the state.                               Id.

Accordingly, the court concluded that the defendant did not have

funds available to pay his legal costs.                Id. at 300.

     In contrast, the defendant in United States v. Fincher, 593

F.3d 702 (8th Cir. 2010), was required to sell his property,

despite his     wife’s      dower    interest,   because       the    value   of    the

property encumbered by the dower interest was still sufficient to

cover the defendant’s legal costs.            Id. at 707.       Other courts have

found defendants able to afford legal counsel because they held

substantial equity in their property.            See, e.g., United States v.

Simmers, 911 F. Supp. 483, 486-87 (D. Kan. 1995) (“While the

defendant’s primary asset is not liquid, the equity in his home is

substantial   .    .    .   The defendant     has   not    established        extreme

hardship in the event of the liquidation or mortgage of the


                                       -17-
asset.”); United States v. Bedoya, No. 89 Cr. 803, 1990 WL 194934,

at *3 (S.D.N.Y. November 28, 1990) (finding the “defendant has

equity value in the six unit apartment building”).

     The court first discusses the status of the defendant’s

property. The defendant provided no indication at the hearing that

he is not the sole and exclusive owner of the three properties,

that the properties are unencumbered by any mortgage, or that the

value of the properties does not greatly exceed the amount of his

legal expenses in this case.     See United States v. Konrad, 730 F.3d

343, 346 n. 1 (3d Cir. 2013) (noting that the defendant’s home was

not an available asset because it was subject to a $230,000.00

mortgage).      Thus, the three properties appear to be available

assets under § 3006A(f).

     Although courts generally disfavor an interpretation of the

CJA that would require a defendant to sell or mortgage his primary

residence in order to reimburse the government for legal fees, the

defendant did not raise this issue at the hearing.                The court

observes, however, that the Yale Street Property appears to be

subject to the Texas homestead exemption, and therefore not within

the purview of § 3006A(f).       See Tex. Const. art. XVI, § 50.          See

also Tex. Prop. Code Ann. § 41.001(a) (“A homestead . . . [is]

exempt   from   seizure   for   the    claims   of   creditors   except   for

encumbrances properly fixed on homestead property.”).             For these

reasons, the court declines to base any reimbursement order on


                                      -18-
defendant’s ownership interest in the Yale Street Property.

      The Brock Street Property and the Larkin Street Property are,

however,   assets    not   eligible     for      homestead       protection      that

defendant appears to own free and clear of any encumbrances, and

the value of those properties is more than sufficient to cover

defendant’s legal expenses in this case, including the costs he is

expected to incur on appeal.           Accordingly, the Court finds that

defendant possesses more than sufficient assets to reimburse the

government for the costs of his legal defense, including the cost

of his appeal, without suffering extreme financial hardship.                      See

Konrad, 730 F.3d at 348 (“The District Court properly ordered

Konrad to pay the cost of court-appointed counsel, because Konrad's

net   financial     resources    exceed    the       amount      needed    for    the

necessities    of   life.”);    Fincher,       593   F.3d   at     707    (affirming

district court’s reimbursement order where, “[a]lthough there [was]

no evidence that Fincher had the income and cash flow to pay for

counsel,      he    had    substantial          assets      other        than     his

homestead—including the forty acres of non-homestead property,

firearms, machinery, and tools — that he could have used to pay for

his   defense”);     Bedoya,    1990      WL    194934,       at    *3     (ordering

reimbursement where “defendant’s vague assertions concerning the

status of his properties [were] clearly insufficient in view of the

fact that he previously misrepresented the extent of his assets on

his sworn financial affidavit”).


                                    -19-
                      IV.     Conclusions and Order

     For the reasons stated in § III.A. above, defendant’s Ex Parte

Motion for Public Defender’s Office to Continue Representation on

Appeal,   Docket   Entry    No.    118,   is   GRANTED.       Accordingly,     the

defendant shall be entitled to retain his CJA appointed counsel

during the pendency of his appeal.

     For the reasons stated in § III.B, above, the United States’

Motion for an Order to Show Cause, Docket Entry No. 96, is GRANTED.

Defendant is ORDERED to tender to the Clerk of this Court by no

later than October 31, 2020, a check or money order in the amount

of   $ 38,135.16    to reimburse the Criminal Justice Act Trust Fund

for the cost to date of his court appointed counsel.

     It   is   further     ORDERED    that     at    the    conclusion   of    the

defendant’s appeal, defense counsel shall submit under seal time

sheets,   costs    expended   on     appeal,   and    any    argument    why   the

defendant should not also be required to reimburse the Criminal

Justice Act Trust Fund for those amounts.

     SIGNED at Houston, Texas, on this 9th day of April, 2020.




                                                  SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                      -20-
